ALLOWABILITY NOTICE

Examiner’s Comment
Regarding claim 1, it is noted that the previous rejections over Wagle and Imbault in view of Wagle do not address “each of the retention pins includes a plurality of segments slideably received on an elongated carrier, and the carrier defines a curved pin axis when in an installed position”. Wagle does not include “retention pins”, and the “retention pins” (19) of Imbault clearly do not embody these features. Furthermore, the Office does not find any teaching or suggestion in the art that would render obvious such features.
Regarding claim 8, the Office acknowledges the incorporation of the previously indicated allowable subject matter of claim 9.
Regarding claim 11, which was previously indicated as allowable, the Office acknowledges the incorporation of base claim 8.
Regarding claim 14, the Office acknowledges the incorporation of part of the previously indicated allowable subject matter of claim 17. After consideration of amended claim 14, it is noted that the previous rejection over Imbault in view of Niergarth and Wagle does not address “each of the annular flanges includes an array of retention members, and each of the retention members includes a retention body that is integrally formed with and extends outwardly from a respective one of the annular flanges” - Imbault clearly does not disclose any such “retention members”. Furthermore, the Office does not find any teaching or suggestion in the art that would render obvious such “retention members”.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen A. Sequin, Jr. (Reg. No. 70,788) on 18 March 2021.


In the claims:
In claim 9, 2nd to last line, “a” (before “respective”) has been changed to --the--.
In claim 11, line 13, --the-- has been added before “respective”.
In claim 11, 4th line from bottom, “a” (before “respective”) has been changed to --the--.

The above change to claim 9 has been made to ensure proper antecedent basis practice (see e.g. claim 8, last three lines).
The above first change to claim 11 has been made for grammatical purposes.
The above second change to claim 11 has been made to ensure proper antecedent basis practice (see e.g. claim 9, lines 9-11).
Reasons for Allowance
Claims 1-24 are allowed (see above analysis with regards to independent claims 1, 8, 11, and 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745